In the Supreme Court of Georgia



                                    Decided: November 2, 2021


               S21A0767. STAFFORD v. THE STATE.


      LAGRUA, Justice.

      Appellant Lil’Che Stafford was found guilty by a Fulton County

jury of felony murder and first-degree burglary in connection with

the death of Jose Greer.1           On appeal, Appellant raises four

enumerations of error: (1) evidence of an earlier burglary and armed

robbery was improperly admitted; (2) a testifying detective




      1 The crimes occurred on December 8, 2015. On March 20, 2018, a Fulton
County grand jury indicted Appellant, Fredrick Clark, Vas Coleman, Maxx
Pritchett, and Mark Spencer for felony murder and burglary in the first degree.
Prior to trial, Appellant’s and Spencer’s trial was severed from their co-
defendants’ trial. At a joint trial with Spencer from September 24 to October
2, 2018, a jury found Appellant guilty of all counts. The trial court then
sentenced Appellant to serve life in prison for felony murder. The trial court
merged the burglary count with the felony murder count. Appellant timely
filed a motion for new trial on October 24, 2018, which he amended four times.
Following hearings, the trial court denied Appellant’s amended motion for new
trial on December 3, 2020. Appellant filed a timely notice of appeal on
December 8, 2020, and his case was docketed to this Court’s April 2021 term.
Appellant’s case was orally argued on June 9, 2021.
inappropriately opined that Appellant was involved in an additional

prior robbery; (3) trial counsel was ineffective for failing to request

a jury instruction on intervening or unforeseen cause of death; and

(4) the detective’s testimony regarding the custodial statements of a

co-conspirator was improperly admitted because it was inadmissible

hearsay and trial counsel was ineffective for failing to object to its

admission based on the Confrontation Clause. We conclude that

there was no reversible error, so we affirm.

     1. The evidence concerning the crimes came largely from co-

defendant Frederick Clark, who was offered use immunity for his

testimony.    Clark testified as follows: On December 8, 2015,

Appellant met with Clark and co-defendants Mark Spencer, Maxx

Pritchett, and Vas Coleman at a house on Mitchell Street in Atlanta.

After discussing that they needed money, the group decided to rob

the home of a drug dealer they knew as “Cash.” Clark drove the men

to Sky Lofts Condominiums, where they thought Cash lived. Upon

their arrival, Spencer checked the front entryway of the

condominium complex for cameras and returned to Clark’s car.

                                  2
Appellant, Clark, and Spencer then entered the condominium

complex while Coleman and Pritchett remained in the car.

     Clark rang the doorbell of a third-floor unit where they

believed Cash was residing, while Appellant and Spencer hid out of

view. When nobody answered, Clark began using a screwdriver to

open the door, and Appellant and Spencer joined him in attempting

to break down the door. After seeing someone down the hall, Clark

and Appellant began to flee, but Spencer stopped Clark and

convinced him to continue trying to get into the unit. Appellant

returned to the door to see why Clark and Spencer stopped following

him, then stayed. The three men took turns trying to open the door

with the screwdriver, and eventually Appellant and Spencer broke

the door open together with their forearms. Once inside the unit,

the three men stole an iPhone, iPad, laptop computer, and some

hats — all of which were placed in a backpack that Spencer was

carrying. Appellant also took a jar full of coins. While in the unit,

Spencer remarked to Clark that he noticed an ambulance and police

in the vicinity, which prompted the three men to leave through a

                                 3
back stairway of the condominium complex. When they got outside,

they passed “a guy on the ground.” Clark testified that Spencer

asked the man if he needed help, but when he received no response,

they continued to flee by jumping over a gate. Clark also testified

“the coins dropped” as the three jumped over the complex gate to

escape.

     Unbeknownst to the men, Cash did not live in this unit, but the

victim, Greer, did. When Greer heard the commotion at his door, he

called 911 to report that his unit was being broken into; he also told

911 that he had fled to his balcony to escape the perpetrators and

that he might try to jump off the balcony to get to safety. Ultimately,

Greer fell 30 feet to the ground.

     A surveillance video recording from the condominium complex

showed three men entering the complex through a doorway.

Another camera recorded the same three men running down a

stairwell and exiting through a different doorway.

     William Gadsden, a resident at the condominium complex, saw

three men running down the back stairwell of the complex. Gadsden

                                    4
noticed that the men were in their late teens or early twenties,

wearing dark clothes, and one was carrying a backpack.         After

exiting the door of the building, the men climbed over the fence

surrounding the complex and fled towards a nearby CVS Pharmacy.

     The police arrived at the scene about two minutes after Greer

called 911 and moments after Gadsden saw the three men running

down the stairwell. The responding officer found Greer lying on the

sidewalk, and Greer was able to tell her that he was trying to escape

the burglars by climbing to the balcony below, but he slipped and

fell. The police found an abandoned jar of coins containing Greer’s

business card on the sidewalk nearby and found Greer’s unit

ransacked. Greer was transported to the hospital, where he later

died. The medical examiner testified that Greer died from blunt

force trauma and classified the manner of death as a homicide.

     Clark testified that after jumping over the fence, he and

Spencer went in one direction and Appellant went in an opposite

direction. Spencer and Clark shed their outer clothing, placed the

clothes in the backpack, and disposed of the backpack in an

                                 5
alleyway. They then walked to a nearby Krispy Kreme, where they

called an Uber to take them back to the Mitchell Street house. Video

surveillance recordings from the Krispy Kreme, recorded about six

minutes after Greer’s 911 call was placed, showed two men in the

store wearing pants that matched those worn by two of the men in

the condominium complex surveillance video. According to Clark,

after returning to the Mitchell Street house in the Uber, Spencer

called Korey Bryant to get a ride back to the alleyway to retrieve the

backpack.

     Bryant, who was friends with Appellant and his co-defendants,

testified that Spencer called him to give Spencer a ride. He picked

up Clark and Spencer from the Mitchell Street house on the day of

Greer’s homicide.    As they were leaving the house, they saw

Appellant walking towards them. Appellant got into Bryant’s car,

and Bryant took all three men back towards the area of the crime

scene. Spencer directed Bryant to park by a building about a block

away from the Sky Lofts Condominiums. Appellant, Clark, and

Spencer left the car for a few minutes and returned with a backpack.

                                  6
Bryant then took them back to the Mitchell Street house.

     Cell site tower location information for Clark, Coleman,

Pritchett, and Spencer placed their cell phones in the area of the

Mitchell Street house before the burglary, in the area of the Sky

Lofts Condominiums around the time of the burglary, and back in

the area of the Mitchell Street house after the burglary.         As

Appellant did not have a cell phone, there were no cell phone records

available for him.

     Javon Farquharson, who regularly bought and resold

electronics, testified that on the day after the burglary, Appellant

and Coleman tried to sell him an iPad and iPhone. They also showed

Farquharson a wallet containing an ID card and a red debit or credit

card. Farquharson heard Appellant mention that the group “hit a

little lick last night” and “I stepped over this dude when I was

leaving.” Farquharson opted not to purchase the electronics from

Appellant and Coleman because he was a convicted felon and he did

not “want to get caught up with no dealing in stolen property.”

Appellant later mentioned that he used the stolen card at a

                                 7
McDonald’s restaurant. 2 Later that night, Farquharson saw a news

report of Greer’s death and recognized Greer’s name from the ID and

credit card.

     Alani Bellinger, Farquharson’s girlfriend, was present when

Appellant and Coleman brought the wallet and electronics to

Farquharson. Bellinger testified that she could see the face on the

ID card in the wallet, and she saw the same face in a news report

about Greer’s death later that night. She subsequently called a

police tip line to report this information.

     In addition to the information from the tip line, the police

determined from an interview with Farquharson that Appellant and

Coleman later sold the stolen electronics at a particular computer

store, and Greer’s laptop and iPhone were later recovered from that

store.3 Based on this information, arrest warrants were issued for



     2  Bank statements reflect Greer’s stolen card was used at a McDonald’s
restaurant on the day after the burglary, and a video surveillance recording
from the McDonald’s shows an individual resembling Appellant in the
restaurant at the time the card was used.
      3 Clark testified that he drove Appellant, Spencer, and Coleman to the

computer store, where they received about $60 for the items, and Appellant
and Spencer divided the proceeds between themselves.
                                     8
Appellant and Spencer. After a review of Appellant’s social media

accounts, the police determined that Appellant was flying from

Denver to Atlanta. Appellant was arrested at the Denver airport on

January 13, 2016. Spencer turned himself in at a police station in

Washington, D.C.

     At some point during the investigation, Clark sought to provide

the police with information about the crimes. Clark admitted that

he purchased a plane ticket for Appellant to Denver and a bus and

plane ticket for Spencer. Based on other information he provided,

an arrest warrant was also issued for Coleman.        Coleman was

arrested in Alabama in February 2016 and was transported to

Atlanta, where he was interviewed by the police.

     2. Appellant contends that the trial court abused its discretion

when it admitted evidence of prior crimes under OCGA § 24-4-404

(b) (“Rule 404 (b)”). We conclude that any such abuse of discretion

was harmless error.

     Rule 404 (b) provides, in relevant part:

     Evidence of other crimes, wrongs, or acts shall not be

                                 9
     admissible to prove the character of a person in order to
     show action in conformity therewith. It may, however, be
     admissible for other purposes, including, but not limited
     to, proof of motive, opportunity, intent, preparation, plan,
     knowledge, identity, or absence of mistake or accident.

     Prior to trial, the State filed a timely notice of intent to

introduce, under Rule 404 (b), other-acts evidence of a burglary and

armed robbery in which Appellant allegedly participated in October

2015 (hereinafter referred to as “the October 2015 incident”).

Following a hearing, the trial court ruled, over Appellant’s objection,

that evidence of the October 2015 incident was admissible under

Rule 404 (b) to show intent, plan, and identity.

     (a)   The Evidence Admitted Under Rule 404 (b)

     During trial, the State presented evidence of the October 2015

incident through the testimony of Clark; two Georgia State

University students, James Shimkus and Preston Baldwin; and

Detective Vincent Velasquez. The trial court instructed the jury

that the evidence about the October 2015 incident was being offered

for the limited purposes of proving intent, plan, and identity. The

court also instructed the jury that it was not authorized to “infer

                                  10
from such evidence that [Appellant is] of a character that would

commit such crimes.” 4

      The evidence presented by the State under Rule 404 (b)

included the following. Shimkus, who is white, testified that in the

“middle of October in 2015,” he was a student at Georgia State and

was rooming with Baldwin, who is black and played football at

Georgia State, at the City Walk Apartments. Shimkus also testified

that he was dealing drugs during this time. According to Shimkus,

in October 2015, Shimkus heard a knock at the door, looked through

the peephole, and saw a man standing outside his apartment.

Shimkus opened the door and six men, including the man outside

the door, rushed into the apartment holding guns and wearing

masks. Shimkus and Baldwin testified that the men robbed them

of money, drugs, 5 and video game consoles, struck them, and left the




      4 The trial court gave this limiting instruction three times: once before
Clark’s testimony; a second time before Shimkus’s testimony, stating that the
instruction applied to both Shimkus and Baldwin; and a third time in the final
jury charge.
      5 Shimkus testified that the burglars took marijuana, mushrooms, and

ecstasy.
                                      11
apartment. Shimkus and Baldwin could not identify any of the men

who robbed them and did not report the incident to police.

     Clark testified that in the fall of 2015, he visited the Mitchell

Street house, where Appellant, Spencer, Pritchett, and Coleman

were hanging out. Inside the room where they were gathered, Clark

saw mushrooms, marijuana, LSD, and money. The group, including

Appellant, stated that they had stolen the drugs and money from

two Georgia State students. Clark was told that the students lived

at the City Walk Apartments, which was housing for students of

Georgia State University; one of the students was black, and one

was white; the black student was a Georgia State football player

that Clark identified as “Princeton” 6; and the white student was a

drug dealer. The group also told Clark that they “beat one of the

guys up” before leaving with the drugs and money.

     The State also presented the testimony of Detective Velasquez,

who testified about statements Clark made to him in January 2016



     6 During trial, Detective Velasquez testified that “Princeton” was a
nickname for Preston Baldwin.
                                   12
when Clark met with him to provide more information about Greer’s

death. Detective Velasquez testified that during this interview,

Clark told him that Appellant and his co-defendants committed an

armed robbery in the fall of 2015 of a “white guy named . . . James”

who “had a black roommate” that Clark believed was named

“Princeton.”   Detective Velasquez then sought out Shimkus and

Baldwin, who spoke to him about the details of the October 2015

incident, which closely mirrored the testimony they gave at trial.7

     (b)   Harmless Error Analysis

     Assuming, without deciding, that the trial court abused its

discretion in admitting the evidence of the October 2015 incident,

we conclude that any such error was harmless and thus does not

merit reversal.

     For a nonconstitutional ruling . . . , the test for
     determining harmless error is whether it is highly
     probable that the error did not contribute to the verdict.
     In conducting that analysis, we review the record de novo
     and weigh the evidence as we would expect reasonable

     7 Appellant also argues that this evidence from Clark and Detective
Velasquez was inadmissible hearsay. Because we assume that the evidence
was inadmissible under Rule 404 (b), we need not decide whether it was also
inadmissible hearsay.
                                    13
     jurors to have done.

Allen v. State, 310 Ga. 411, 415 (2) (851 SE2d 541) (2020).

     The evidence tying Appellant to the October 2015 incident was

not especially prejudicial. Shimkus and Baldwin could not identify

their assailants. The only evidence actually connecting Appellant to

the October 2015 incident was Clark’s testimony, which was merely

a retelling of what he heard from the group at the Mitchell Street

house, and Detective Velasquez’s testimony, which was a retelling

of Clark’s story. If the jury found Clark credible, he gave a detailed

account of Appellant’s involvement in the charged crimes, so his

second-hand account of the October 2015 incident would be unlikely

to affect the jury’s guilty verdicts. And if the jury discredited Clark,

it would have discredited his claim that Appellant was involved in

the October 2015 incident. Further, the State did not mention the

October 2015 incident in either its opening statement or closing

argument. See Taylor v. State, 306 Ga. 277, 283 (2) (830 SE2d 90)

(2019) (any error in admission of other-acts evidence was harmless

in part because there was no contention that the State mentioned or

                                  14
relied upon the evidence in closing argument).

     And, the other evidence against Appellant was strong. Clark

testified that he, Appellant, and others planned the charged

burglary; that he, Appellant, and Spencer physically broke down the

door to enter Greer’s unit and stole an iPhone, laptop, and other

items while inside, which they put inside a backpack that Spencer

was wearing; and that they passed Greer lying on the ground as they

fled. Bryant testified that he drove Appellant, along with Clark and

Spencer, to retrieve the backpack. Farquharson and Bellinger saw

Appellant the next day with Greer’s driver’s license and his debit or

credit card. Appellant told Farquharson that his group “hit a little

lick last night,” and “I stepped over this dude when I was leaving.”

Appellant also attempted to sell Farquharson an iPad and iPhone.

Appellant later told Farquharson that the electronics were sold at a

particular computer store, and Greer’s electronics were later

recovered from the same computer store. Appellant also admitted

to Farquharson that he used Greer’s card at a McDonald’s

restaurant; Greer’s bank statement confirms the card was used at a

                                 15
McDonald’s restaurant that day, and surveillance video from that

McDonald’s restaurant at that time shows a man resembling

Appellant.

     Given the limited prejudicial effect of the admission of the

October 2015 incident and the strength of the other evidence of

Appellant’s guilt, we conclude that it is highly probable that any

error in admitting evidence of the October 2015 incident did not

contribute to the verdicts. See Allen, 310 Ga. at 415 (2) (error in

admitting a prior robbery was harmless due to strong evidence

against the defendant). Accordingly, this enumeration fails.

      3. In a related enumeration, Appellant contends that his trial

counsel rendered ineffective assistance by failing to object to part of

Detective Velasquez’s testimony regarding an armed robbery

“separate from the violent crimes that the trial court already

admitted into evidence pursuant to [Rule 404 (b)].” Alternatively,

Appellant contends that the trial court erred in admitting Detective

Velasquez’s testimony regarding this separate incident.

     After a review of the relevant testimony, we conclude this

                                  16
enumeration of error is based on an inaccurate reading of the

transcript. The relevant trial testimony was as follows: When Clark

met with Detective Velasquez, Clark said that Pritchett, Coleman,

Spencer, Appellant, and one other friend committed a robbery at

City Walk Apartments of a white male named James and his black

roommate named “Princeton,” both of whom were students at

Georgia State University.

      Detective Velasquez entered this information into the police

data system to find matching incidents, and found a robbery that

occurred on April 28, 2015, at the City Walk Apartments involving

a victim by the name of James Shimkus (“the April 2015 incident”).

The police report from the April 2015 incident led Detective

Velasquez to find and interview Shimkus, who said that he had been

robbed another time in a separate incident in the fall of 2015. 8

      Shimkus’s description of the October 2015 incident matched

the details of the robbery that Clark described to Detective


      8 As discussed above in Division (2) (a), Shimkus testified at trial that he
was robbed in the “middle of October in 2015.” Thus, the record indicates that
this separate robbery was the October 2015 incident.
                                       17
Velasquez. Detective Velasquez testified that, during his interview

with Shimkus, Shimkus admitted he was a drug dealer and

explained that he was living with a roommate named Preston

Baldwin at City Walk Apartments.         Shimkus said that he and

Baldwin were robbed by six black males, who entered their

apartment armed with guns and forced them to the ground. The

robbers forced Shimkus to open a safe and stole drugs and money.

Neither victim reported this October 2015 incident to the police. The

prosecutor then asked Detective Velasquez about what he was able

to conclude based on this information, to which Detective Velasquez

responded, “I was reasonably sure that this crew was involved in

that particular robbery as well.” Appellant raised no objection to

this testimony at trial. However, he now contends that either trial

counsel was ineffective for failing to object or the trial court abused

its discretion when it admitted Detective Velasquez’s comment that

he was “reasonably sure” that Appellant was involved in the April

2015 incident because that testimony amounted to inadmissible

character evidence about an additional prior crime. Both of these

                                  18
claims fail.

     (a) To prevail on a claim of constitutionally ineffective

assistance of counsel, Appellant must show that his trial counsel’s

performance was deficient, and that such deficient performance

prejudiced the defense so seriously as to deprive him of a fair trial.

See Strickland v. Washington, 466 U. S. 668, 687 (III) (104 SCt 2052,

80 LE2d 674) (1984).

     To satisfy the deficiency prong, a defendant must
     demonstrate that his attorney performed at trial in an
     objectively unreasonable way considering all the
     circumstances and in the light of prevailing professional
     norms. This requires a defendant to overcome the strong
     presumption that trial counsel’s performance was
     adequate. To satisfy the prejudice prong, a defendant
     must establish a reasonable probability that, in the
     absence of counsel’s deficient performance, the result of
     the trial would have been different. A reasonable
     probability is a probability sufficient to undermine
     confidence in the outcome.

Mitchell v. State, 307 Ga. 855, 858 (2) (838 SE2d 847) (2020) (citation

and punctuation omitted). “If the defendant fails to satisfy either

the ‘deficient performance’ or the ‘prejudice’ prong . . . this Court is

not required to examine the other.” Hendrix v. State, 298 Ga. 60,


                                  19
61-62 (2) (779 SE2d 322) (2015).

     Based on the above testimony, it is clear that Detective

Velasquez’s “reasonably sure” comment referred to the October 2015

incident involving Shimkus and Baldwin, and not the April 2015

incident. Further, Detective Velasquez’s reference to the April 2015

incident was merely to explain how he located Shimkus; he never

testified and no other evidence was presented that Appellant had

any involvement in that incident. Any objection by trial counsel to

Detective Velasquez’s comment on the ground that it improperly

implicated Appellant in the April 2015 incident would have been

meritless because the testimony did not support such an objection.

We therefore conclude that trial counsel did not perform deficiently

by failing to object to this testimony on this basis. See Lynn v. State,

310 Ga. 608, 617 (4) (c) (ii) (B) (852 SE2d 843) (2020) (citation

omitted) (“[T]he failure to make a meritless objection is not deficient

performance.”).

      (b)   Appellant’s argument that the trial court erred by

admitting the testimony fails for the same reason. Appellant did not

                                   20
object to this testimony at trial, so we review its admission for plain

error only. See Harris v. State, 307 Ga. 657, 663-664 (2) (a) (837

SE2d 777) (2020) (“[B]ecause Harris did not make a specific

objection at trial to the admission of [the] statements on the grounds

now asserted in his appeal, we review these claims only for plain

error.”). To show plain error, Appellant

     must point to an error that was not affirmatively waived,
     the error must have been clear and not open to reasonable
     dispute, the error must have affected his substantial
     rights, and the error must have seriously affected the
     fairness, integrity, or public reputation of judicial
     proceedings. The third component of this test requires
     [Appellant] to make an affirmative showing that the error
     probably did affect the outcome below.

Lupoe v. State, 300 Ga. 233, 243 (4) (794 SE2d 67) (2016) (citation

and punctuation omitted).

     For the reasons outlined above in Division 3 (a) explaining why

Appellant has not shown deficiency in his claim of ineffective

assistance, Appellant has shown no error, much less plain error, in

the admission of this testimony by the trial court. Accordingly, this

enumeration fails.


                                  21
     4.     Appellant   contends    that   trial   counsel    rendered

constitutionally ineffective assistance of counsel by failing to request

a jury instruction on intervening or unforeseen cause of death. We

disagree.

      “As is the case generally, to authorize a requested jury

instruction, there need only be slight evidence supporting the theory

of the charge.” McClure v. State, 306 Ga. 856, 863 (1) (834 SE2d 96)

(2019) (punctuation omitted). “Whether the evidence presented is

sufficient to authorize the giving of a charge is a question of law.”

Garner v. State, 303 Ga. 788, 790 (2) (815 SE2d 36) (2018) (citation

and punctuation omitted). In determining whether a trial court

erred in giving jury instructions, we read and consider the

instructions as a whole. See Daniels v. State, 302 Ga. 90, 105 (7)

(805 SE2d 80) (2017).

     Here, we conclude that the trial court gave sufficient

instructions to the jury regarding proximate cause, and an

additional instruction was unnecessary. In the final jury charge, the

trial court gave the pattern charge on causation for felony murder,

                                   22
which states:

     In order for a homicide to have been done in the
     commission of this particular felony, there must be some
     connection between the felony and a homicide. The
     homicide must have been done in carrying out the
     unlawful act and not collateral to it. It is not enough that
     the homicide occurred soon or presently after the felony
     was attempted or committed. There must be such a legal
     relationship between the homicide and felony so as to
     cause you to find that the homicide occurred before the
     felony was at end or before any attempt to avoid
     conviction or arrest for the felony. . . . The felony must
     have a legal relationship to the homicide, be at least
     concurrent with it in part, and be a part of it in an actual
     and material sense. A homicide is committed in the
     carrying out of a felony when it is committed by the
     accused while engaged in the performance of any act
     required for the full execution of the felony.

     The jury was thus properly and adequately instructed on

proximate cause, and that jury charge was supported by the

evidence. An additional jury charge on unforeseen or intervening

cause was unnecessary because, considered as a whole, the charge

given by the trial court was a correct statement of the law with

regard to proximate cause in a felony murder case. See Treadaway

v. State, 308 Ga. 882, 889-890 (3) (843 SE2d 784) (2020)

(“Considering the charges as a whole, we conclude that the trial

                                 23
court’s charge was an accurate statement of the law and was

sufficient to instruct the jury on the principles of proximate

causation relevant to this case.”). Thus, an additional instruction on

this issue was not required and could have properly been rejected by

the trial court if counsel had requested one. Therefore, trial counsel

did not perform deficiently by failing to request such an instruction,

and Appellant also has not shown prejudice from the lack of such a

request. See Pennie v. State, 292 Ga. 249, 252 (2) (736 SE2d 433)

(2013) (“In light of the evidence and the charges that the trial court

gave, trial counsel’s decision not to request a separate charge on

proximate causation was not patently unreasonable and did not

constitute deficient performance.”); Calhoun v. State, 308 Ga. 146,

151 n.3 (2) (a) (839 SE2d 612) (2020) (where jury was adequately

instructed on causation with respect to felony murder, the appellant

failed to demonstrate prejudice from trial counsel’s failure to request

specific jury instructions on proximate and intervening cause). This

enumeration fails.

     5. Appellant contends that the trial court abused its discretion

                                  24
when it allowed Detective Velasquez to testify about statements

Coleman made to him during Coleman’s custodial interview,

arguing that Detective Velasquez’s testimony repeating Coleman’s

statements was inadmissible hearsay. Further, Appellant contends

that this testimony was a violation of the Confrontation Clause and

that trial counsel rendered constitutionally ineffective assistance by

failing to object on this ground. Both claims fail.

     During Coleman’s interview, which was relayed at trial

through Detective Velasquez’s testimony, Coleman said that he was

with Clark, Pritchett, Spencer, and Appellant on the day of the

crimes.   The men were at the Mitchell Street house when they

agreed to drive to the Sky Lofts Condominiums. Coleman stated

that he and Pritchett remained in the car while the others entered

the condominium complex and that Pritchett drove him to a Wendy’s

restaurant before returning to Mitchell Street.        Coleman also

admitted that he visited a restaurant called Mr. Everything on the

day after the crimes, but denied having or using Greer’s credit card



                                  25
at the restaurant. 9 Coleman did not provide additional information

about the underlying crimes and did not discuss any prior burglaries

or robberies.

      During     Detective    Velasquez’s      testimony     relaying     what

Coleman told him, Appellant raised a hearsay objection, but the trial

court overruled the objection, stating that Coleman’s statements fell

within the co-conspirator exception to the hearsay rule. Appellant’s

trial counsel did not raise a Confrontation Clause objection.

      (a) Hearsay

      Appellant contends that the trial court abused its discretion

when it admitted these statements, over objection, under the co-

conspirator exception to the hearsay rule. We agree that the trial

court abused its discretion in admitting the hearsay statements, but

conclude that the error was harmless.

      OCGA § 24-8-801 (d) (2) (E) provides in pertinent part:

      Admissions shall not be excluded by the hearsay rule. An
      admission is a statement offered against a party which
      is . . . [a] statement by a [co-conspirator] of a party during

      9Clark testified that Coleman told him he tried to use Greer’s credit card
at Mr. Everything, but it was declined.
                                      26
     the course and in furtherance of the conspiracy, including
     a statement made during the concealment phase of a
     conspiracy. A conspiracy need not be charged in order to
     make a statement admissible.

Before admitting the statements of a co-conspirator,

     the State is required to show by a preponderance of the
     evidence that a conspiracy existed, [and that] the
     conspiracy included the declarant and the defendant
     against whom the statement is offered, and the statement
     was made during the course and in furtherance of the
     conspiracy.

Mosley v. State, 307 Ga. 711, 716 (3) (838 SE2d 289) (2020) (citations

and punctuation omitted). Once the conspiracy is established, a

statement made by any co-conspirator is admissible hearsay when

such statement is made “during the course and in furtherance of the

conspiracy, including a statement made during the concealment

phase of a conspiracy.” OCGA § 24-8-801 (d) (2) (E). However,

“hearsay statements that implicate a co-conspirator but do not

advance any object of the conspiracy, such as statements that merely

spill the beans about the conspiracy, are not admissible[.]” Allen v.

State, 310 Ga. 411, 416 (3) (851 SE2d 541) (2020) (citation and

punctuation omitted).

                                 27
     Even assuming that a conspiracy existed and that both

Appellant and Coleman were part of it, Coleman’s statements to

Detective Velasquez were not made in furtherance of that

conspiracy. Coleman’s statements were made during his custodial

interview when he discussed his involvement in the burglary of

Greer’s condominium, including helping to plan the crime at the

Mitchell Street house. Coleman also admitted that he was with the

group when they traveled to the crime scene, and he confirmed the

identities of the other perpetrators who were with him. Thus, the

statements Coleman made to Detective Velasquez did not “advance

any object of the conspiracy,” and were more akin to “spill[ing] the

beans about the conspiracy.” Allen, 310 Ga. at 416 (3) (citation and

punctuation omitted). These statements therefore failed to meet the

co-conspirator exception to the hearsay rule, and the trial court

erred when it admitted these hearsay statements over Appellant’s

objection.

     However, as discussed in Division 2 (b) above, there was other

strong evidence of Appellant’s guilt.      Additionally, Coleman’s

                                28
statements were not especially prejudicial.                Coleman placed

Appellant with the group at the Sky Loft Condominiums just before

the crimes occurred but did not directly implicate Appellant in any

crime; he did not discuss the planning of any robbery, explain what

happened inside the condominium complex, or say what happened

after the group fled the complex. Thus, the admission of these

hearsay statements was harmless, and this enumeration of error

fails. See Anglin v. State, 302 Ga. 333, 340-341 (6) (806 SE2d 573)

(2017) (any error in the admission of hearsay was harmless given

the strength of the State’s case).

     (b) Confrontation Clause

     Appellant    also    contends        that   trial   counsel   rendered

constitutionally ineffective assistance when he failed to raise a

Confrontation    Clause    objection       to    this    testimony.    The

Confrontation Clause provides that “[i]n all criminal prosecutions,

the accused shall enjoy the right . . . to be confronted with the

witnesses against him[.]” U.S. Const. amend. VI. The Confrontation

Clause generally prohibits the admission of out-of-court testimonial

                                     29
statements made by a declarant who is unavailable for cross-

examination. See Johnson v. State, 289 Ga. 22, 26 (4) (709 SE2d

217) (2011). “A statement is testimonial if its primary purpose was

to establish evidence that could be used in a future prosecution.”

Favors v. State, 296 Ga. 842, 845 (2) (770 SE2d 855) (2015) (citation

and punctuation omitted). Whether a statement is “testimonial”

applies, “at a minimum[,] . . . to police interrogations.” Crawford v.

Washington, 541 U. S. 36, 68 (124 SCt 1354, 158 LE2d 177) (2004).

     Assuming that counsel was deficient for failing to raise a

Confrontation Clause objection, the admission of this evidence was

harmless for the same reasons that it was harmless to admit the

same evidence under the co-conspirator exception to the hearsay

rule. Therefore, Appellant cannot show “a reasonable probability

that, in the absence of counsel’s deficient performance, the result of

the trial would have been different.” Mitchell, 307 Ga. at 858 (2).

Accordingly, this enumeration of error fails. See Smith v. State, 298

Ga. 406, 415 (3) (782 SE2d 269) (2016).

     6. Appellant finally contends that his convictions should be

                                 30
reversed based on the cumulative error rule set forth in State v.

Lane, 308 Ga. 10, 17 (1) (838 SE2d 808) (2020) (“We hold that the

proper approach [to assessing multiple trial court evidentiary

errors] . . . is to consider collectively the prejudicial effect, if any, of

trial court errors, along with the prejudice caused by any deficient

performance of counsel.”). We disagree.

     We assumed without deciding in Division 2 that the trial court

erred in admitting evidence of the October 2015 incident. And we

determined in Division 5 that the trial court abused its discretion in

admitting Detective Velasquez’s testimony about his interview with

Coleman under the co-conspirator exception to hearsay; we also

assumed trial counsel’s deficiency with respect to this testimony as

a violation of the Confrontation Clause.

     However, as explained in those divisions, Appellant has failed

to identify sufficient prejudice when these errors by the trial court

or trial counsel, either actual or assumed, are considered

individually. When considered cumulatively, these errors still do

not warrant reversal. See Allen, 310 Ga. at 418 (4); Hill v. State,

                                    31
310 Ga. 180, 192 (850 SE2d 110) (2020).

     Judgment affirmed. All the Justices concur.




                               32